I concur in the result on the ground first stated. I do not concur on the ground last stated. By *Page 212 
the contract with Hillman he agreed "to furnish and provide all the work and materials necessary and proper in, toward or about the said contract according to the several plans and drawings prepared therefor and the specifications."
The "heating and power boilers, castings and appurtenances" described in the complaint were delivered "upon the line of the work" for use in the public school building as provided by the contract, and to that extent the contract was performed.
Paragraph "Q" of the agreement expressly provides that in case the contract is abandoned by the contractor the board of education shall have the power to contract for the completion of the contract and "to use such materials as he may find upon the line of the work and to procure other materials for the completion so as to fully execute the same in every respect."
It is conceded that the materials described in the complaint were delivered at the school building early in June, 1906, and that as between the plaintiff and Hillman became the property of Hillman, the contractor, and they were subsequently and after the abandonment of the contract by Hillman and his bankruptcy used in the completion of the building.
The claim of the Titusville Iron Company in this action is not based upon the fact that it was a sub-contractor under Hillman, the contractor. It rests wholly upon its purchase of the "heating and power boilers, castings and appurtenances" from the assignee in bankruptcy and is the same as that of any stranger who might have become such purchaser.
Under the contract and the facts shown by the record the personal property so delivered upon the line of the work became, as between the contractor and the owner, subject to the qualified property of the owner therein.
It also became on delivery sufficiently in the possession of the owner to protect its qualified property therein by *Page 213 
virtue of the contract even as against the creditors of the contractor, and the contract was not in fraud of the Bankruptcy Act. (Duplan Silk Co. v. Spencer, 115 Fed. Rep. 689, 695.)
As soon as the materials, necessary and proper to carry out the contract by Hillman, were delivered by him upon the line of the work, the contract became an executed one as to such materials, at least for the purpose of giving the owner a qualified title to the same, the only qualification in the title being that such materials could be used by the contractor in completing the contract and could be retaken by him or his assignee in case the contract was completed without the same being so used.
HAIGHT, VANN and WILLARD BARTLETT, JJ., concur with CULLEN, Ch. J., and HISCOCK, J., concurs in result; COLLIN, J., absent.
Judgment accordingly.